Citation Nr: 1210495	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  06-20 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 1982, with various subsequent periods of active duty for training (ACDUTRA). In April 2000, the Veteran was ordered to full-time Army National Guard duty effective May 1, 2000.  He was placed on the Temporary Disability Retired List in April 2004.  In July 2005, the Veteran's retirement due to physical disability was declared permanent. 

This matter is before the Board of Veterans' Appeals following Board remands in August 2008, June 2009, and November 2009.  The case was originally on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board is satisfied as to substantial compliance with its prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  As such, the case is now ready for disposition.


FINDING OF FACT

The competent evidence of record does not establish that the Veteran currently has hepatitis C or had hepatitis C at any time during the appeals period. 


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2004 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. 

However, notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date, was not provided to the Veteran prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, this duty to notify was satisfied subsequent to the initial RO decision by way of a letter sent to the Veteran in March 2006.  The letter provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, he was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claim was readjudicated, and a statement of the case was issued in April 2006.  Consequently, the Board finds that the duty to notify has been satisfied.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records, private treatment records, and Social Security Administration (SSA) records.  In a May 2005 memorandum, the RO issued a Formal Finding on the Unavailability of Service Records for the period from August 1979 to July 1982; the Veteran was notified of this development and given the opportunity to submit his own copies of these records.  Further, the Veteran submitted additional records and written statements in support of his claim. 

Next, adequate medical opinions pertinent to the issue on appeal were obtained in March 2005 and January 2009.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, an expert medical opinion relevant to the issue on appeal was obtained in October 2011.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002). 

Here, the Veteran served on active duty from August 1979 to July 1982.  He subsequently served on ACDUTRA for 6 days in July 1983, for 26 in July 1984, for 16 days in March 1991 and April 1991, for 16 days in March 1992 and April 1992, for 14 days in March 1993 and April 1993, for 15 days in March 1994 and April 1994, for 17 days between March 1995 and April 1995, and for one month and 5 days between March 1996 and April 1996.  

In April 1997, the Veteran was notified that his infectious disease screening test had failed for blood donation.  Specifically, he was informed that, "This test is a 2nd generation assay for the detection of multiple forms of anti-HCV [hepatitis C virus] in human serum or plasma.  A repeatedly reactive result may not necessarily constitute a diagnosis of hepatitis C (non A, non B hepatitis) or indicate the presence of anti-body to hepatitis C virus.  It is suggested that a supplemental assay . . . be ordered to obtain stronger evidence of the presence of anti-HCV."

In May 1997, the Veteran was notified that his specimen was "negative for hepatitis C virus RNA by the polymerase chain reaction (PCR) amplification method and DNA probe detection.  Negative results do not rule out the possibility of HCV infection.  PCR results should be used in conjunction with other laboratory test results and the patient's clinical profile."  

A May 2002 hospital treatment note indicated that the Veteran had a "questionable history of hepatitis C."  Specifically, it noted that his blood was flagged when he attempted to donate blood in 1997, but that since then repeated hepatitis teats have been normal.  Viral serology testing was positive for the hepatitis C antibody.  A July 2002 private neurology note indicated that the Veteran "had equivocal testing for hep C in the past."  

In October 2002, the Medical Board physician indicated that the Veteran tested positive for HCV AB, although it was not active.  The same report indicated that the Veteran had "Positive hepatitis C virus.  Medically acceptable." since 1997.  An October 2002 HCV RNA assay was negative, and the physician concluded that there was no chronic HCV.  

A September 2002 endocrinology consultation note made reference to the initial 1997 screening test that showed a positive antibody, and the Veteran was advised to get in touch with another physician to confirm the diagnosis.  However, it was noted that the Veteran did not have any increased liver enzymes as of September 2002.  

A January 2003 private neurology note indicated that the Veteran was "diagnosed with hepatitis C several years ago when he attempted to give blood.  He, himself, does not know of any event that might have caused this.  He denies recreation drug use or transfusions, etc. . . . He states that he has been found to have the persisting antibody, but the antigen is gone from his blood."

A March 2003 Medical Evaluation Board examination report indicated that the Veteran tested positive for hepatitis C antibody with a positive recombinant immunoblot assay (RIBA), but that his polymerase chain reaction (PCR) was less than 100.  

The Veteran was afforded a VA liver, gall bladder, and pancreas examination in March 2005, at which time it was noted that he had a history of abnormal hepatitis C results and a possible history of inactive hepatitis C.  However, the examiner indicated that laboratory data needed to be obtained to confirm or rule out these diagnoses.  

The Veteran was afforded another VA liver, gall bladder, and pancreas examination in January 2009,  at which time he indicated that he gave blood prior to active duty and was informed that had had hepatitis C; he further noted that he was informed by a civilian physician that he had an immunity.  There were no signs of liver disease or liver disease risk factors.  However, the examiner indicated there were no current symptoms and concluded that laboratory testing revealed a chronic carrier state without active infection.  Liver testing was within normal limits, indicative of no disability.  Therefore, the examiner concluded that the Veteran was a "chronic carrier of Hep C."

In a July 2009 addendum, the examiner opined that "the time of the Veteran's chronic hepatitis C disorder cannot be determined without resorting to mere speculation without the records . . . for which the veteran states identified him as having Hepatitis C in regards to the etiological relationship to the Veteran's military activity and his entry into active military service."  

In August 2011, the Board requested that a medical expert render an opinion as to the likelihood that the Veteran incurred hepatitis C during active duty service or ACDUTRA.  In October 2011, an expert hepatologist/gastroenterologist provided a response, opining that the Veteran did not have chronic hepatitis, nor was he a chronic carrier of hepatitis.  Specifically, the hepatologist/gastroenterologist opined that:

The Veteran learned of having possible hepatitis C when he received a letter from Community Lab Center of Kansas City dated April 22, 1997 stating that his ID screening test failed for blood donation.  His ALT level was normal.  His blood test was reactive for antibodies to hepatitis C by EIA, and the confirmatory test was indeterminate.  He was advised to "see your doctor."  Records indicate a repeat hepatitis C antibody by EIA that was positive on April 29, 1997.  The hepatitis C virus RNA by PCR testing was negative on May 7, 1997 indicating that the virus was undetectable.  The conclusion would be that the hepatitis C antibody was a false positive result.  Two subsequent hepatitis C virus RNA levels were negative, that is below the level of detection on September 13, 2002 and January 14, 2009.  His liver enzyme tests are repeatedly normal in 1993, 1997, 2002, 2003, 2005, and 2009.  On March 24, 2005 C&P exam, he is noted to have no risk factors for hepatitis C exposure, including no intravenous drug use and no risky sexual activity.  

My interpretation of this laboratory's hepatitis C testing results is that he does not have chronic Hepatitis, nor is he a chronic carrier of hepatitis.  This is based on the 3 negative results for hepatitis C RNA despite the positive screening test, which I believe is most likely a false positive.  He does not have evidence of liver disease by symptoms or laboratory testing.  It is possible that the positive screening test antibody is from a past resolved infection.  However, it is just as likely that he has never been exposed to hepatitis C.  Given the absence of any ongoing hepatitis C infection, the question of military service relation is moot.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

A review of the medical evidence of record does not reflect that the Veteran has currently diagnosed hepatitis C, or that there was a confirmed diagnosis of hepatitis C at any time during the appeals period.  Although his blood test was reactive for antibodies to hepatitis C enzyme immunoassay in April 1997, hepatitis C virus RNA by PCR testing was negative the following month.  Significantly, the April 1997 positive test result acknowledged that "repeatedly reactive result may not necessarily constitute a diagnosis of hepatitis C (non A, non B hepatitis) or indicate the presence of anti-body to hepatitis C virus."  

Two subsequent hepatitis C virus RNA levels were normal in 2002 and 2009, and the Veteran's liver enzyme tests were repeatedly within normal limits.  Moreover, the Veteran has denied any risk factors for hepatitis C exposure.  Although several treatment notes referred to the Veteran's "equivocal" hepatitis C test results and a "questionable" history of hepatitis C, speculating that he was a chronic carrier of hepatitis C without showing any active infection, the expert hepatologist/gastroenterologist opined, based on a review of all the medical evidence of record, that the Veteran does not have chronic hepatitis, nor is he a chronic carrier of hepatitis.  Rather, the hepatologist/gastroenterologist explained that the 1997 positive screening test was most likely a false positive.  Significantly, he supported this conclusion with specific citations to the medical evidence of record.  As such, the Board finds that the medical evidence of record fails to establish that the Veteran has currently diagnosed hepatitis C. 

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Here, as discussed in detail above, the record shows that the Veteran has never been definitively diagnosed as having chronic hepatitis C since he filed his claim for service connection in March 2004. 

Without medical evidence of current hepatitis C, the Veteran does not meet the first requirement set forth in Davidson, and his claim fails on this basis.  See Davidson, supra.  Thus, service connection for hepatitis C may not be granted.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). As the Veteran has failed to satisfy the first element of Davidson, the Board finds the remaining questions of in-service disease or injury and medical nexus to be irrelevant. 


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


